Citation Nr: 0803393	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-34 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an eye disorder, 
claimed as chronic conjunctivitis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran served on active duty from August 1988 to April 
2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

The veteran does not have a current eye disorder which is 
etiologically related to his eye problems in service.  


CONCLUSION OF LAW

A claimed eye disorder, to include as due to or manifested by 
conjunctivitis, was not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The RO provided the appellant with VCAA notice in December 
2004, prior to the initial decision on the claim in April 
2005.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the December 2004 letter stated that the 
evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  Additionally, the September 2005 statement 
of the case (SOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.

In addition, the RO notified the veteran in the 2004 letter 
about the information and evidence that VA will seek to 
provide.  In particular, the December 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also notified the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
2004 letter notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the April 2006 letter indicated that it 
was still the veteran's responsibility to support his claim 
with appropriate evidence.

The 2004 letter also requested that the veteran send to VA 
any medical reports that he had.  In addition, the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO has informed the appellant in the rating 
decision and SOC of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  As noted above, because 
each of the four notice requirements has been fully satisfied 
in this case, any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.

Further, through his statements, the veteran demonstrated his 
understanding of what was necessary to substantiate his 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate his claim and thus the 
essential fairness of the adjudication was not frustrated.  
Id.  As such, the Board concludes that, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for pes planus, 
as well as notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal in a letter issued to him in March 2006.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Moreover, 
herein the Board concludes below that the veteran is not 
entitled to service connection for an eye disorder.  Thus, 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records were reviewed by both the RO and the Board in 
connection with his claim.  In addition, under the VCAA, VA 
is obliged to provide an examination or obtain a medical 
opinion when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability 
or signs and symptoms of disability may be associated with 
active service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F. 3d 
1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).  In the present case, a VA examination report with a 
medical opinion dated in December 2005 is of record.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran's service medical records show that on enlistment 
examination of August 1988, clinical evaluation of the eyes 
was normal and the veteran reported that he did not 
experience any eye trouble.  In mid-November 1990, the 
veteran was treated for acute conjunctivitis of unknown 
etiology, contracted while on deployment, which was described 
as resolving by late November 1990.  An entry dated in 
November 1996 indicates that the veteran had complaints of 
redness and puffiness of the left eye, assessed as a stye, 
which was treated and resolved.  Clinical evaluation of the 
eyes conducted in August 1998 was normal.  In late September 
2000, the veteran was seen with complaints of red itchy eyes 
with pustular drainage, which started in Peru, and he was 
treated for conjunctivitis.  In October 2000, the veteran was 
treated for bacterial conjunctivitis, described as responding 
well to treatment.  A separation examination report, dated in 
March 2003, indicates that the veteran checked a box 
indicating a history of eye trouble.  This was explained as a 
history of conjunctivitis in 1990 with recurrences. 

The veteran filed his original claim for an eye disorder, 
identified as conjunctivitis in August 2004.

A VA examination of the eyes was conducted in December 2005 
and the claims folder was reviewed.  The veteran reported 
that he had been experiencing conjunctivitis on and off and 
that it had been getting worse since military service.  The 
examiner observed that the service medical records showed 
treatment for acute conjunctivitis without further mention of 
conjunctivitis in the succeeding years.  The veteran reported 
that he and others developed eye problems while flying in a 
helicopter in Africa which went through a cloud of 
unidentified matter.  He complained of impaired night vision 
and sensitivity to sunlight.  The report indicated that the 
veteran was a production worker in a plant, treating paper 
with silicone to make it slippery.  On examination, there was 
redness of the eyes. 

A diagnosis of allergic conjunctivitis was made.  The 
examiner opined that it was less likely than not related to 
conjunctivitis which was treated on active duty.  The 
examiner suggested that the eye condition could be due to the 
veteran's production job work environment.  

Legal Analysis

The veteran maintains that his eyes are constantly bloodshot, 
watering and uncomfortable, warranting service connection for 
an eye disorder.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ .303, 3.304, 3.306 (2007).  In order to 
establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the service medical records show that the 
veteran was treated for periodic occurrences of 
conjunctivitis, which were treated in 1990 and 2000.  The 
record contains a current diagnosis of allergic 
conjunctivitis made upon VA examination conducted in December 
2005.  Accordingly, the critical inquiry involves whether an 
etiological relationship exists between the eye problems 
treated in service and the currently diagnosed eye disorder, 
allergic conjunctivitis.  In this regard and as will be 
discussed in detail herein, the Board believes that the most 
probative evidence consists of the contemporaneous medical 
records themselves as well as the VA medical opinion 
furnished in 2005.

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In this case, the only opinion of record which addresses the 
matter of etiology between the claimed eye disorder, and 
service, to include eye problems treated therein, was offered 
by a VA examiner in 2005.  The VA examiner, having elicited a 
history from the veteran, reviewed the evidence of record and 
having performed a medical evaluation of the veteran, opined 
that it was less likely than not that the currently diagnosed 
allergic conjunctivitis was related to conjunctivitis which 
was treated on active duty.  The examiner suggested that the 
currently manifested eye disorder could be due to the 
veteran's production job work environment.  There has been no 
contrary competent medical opinion offered for the record.

The veteran maintains that he has suffered from 
periodic/episodic conjunctivitis since service.  However, 
there is no record of recurrence of conjunctivitis in service 
after October 2000 and it has been determined that the 
currently manifested and diagnosed eye problem, allergic 
conjunctivitis, diagnosed in 2005, is not related to service, 
or eye problems sustained therein.  The Board notes that, as 
a lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, he is not competent to provide the 
required medical nexus evidence.  

For those reasons, the Board finds that entitlement to 
service connection for conjunctivitis is not warranted and 
the claim must be denied.  The Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
appellant's claim for service connection for an eye disorder, 
claimed as conjunctivitis, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an eye disorder, claimed as 
conjunctivitis, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


